In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1569V
                                          UNPUBLISHED


    PAMELA A. STRICKER,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: September 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Firooz Taghi Namei, McKinney & Namei Company, L.P.A., Cincinnati, OH, for
       Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On October 10, 2018, Pamela A. Stricker filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) after
receiving the influenza vaccination on September 11, 2017. Petition at ¶¶ 1, 5. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On February 19, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her GBS. On September 27, 2022, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all sections references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
$235,138.00, representing compensation in the amounts of $147,500.00 for her pain and
suffering and $87,638.00 for her past and future lost wages. Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $235,138.00, representing compensation in the amounts of
$147,500.00 for her pain and suffering and $87,638.00 for her actual and projected
lost wages in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

____________________________________
                                    )
PAMELA A. STRICKER                  )
                                    )
            Petitioner,             )
                                    )                No. 18-1569V
      v.                            )                Chief Special Master Corcoran
                                    )                ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 10, 2018, Pamela Stricker (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome, following

administration of an influenza vaccine she received on September 11, 2017. Petition at 1. On

February 12, 2020, the Secretary of Health and Human Services (“respondent”) filed a Rule 4(c)

Report indicating that this case is appropriate for compensation under the terms of the Act for a

GBS following administration of the flu vaccine, and on February 19, 2020, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 28;

ECF No. 31.

Items of Compensation

       Pain and Suffering

       Respondent proffers that petitioner should be awarded $147,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
       Lost Wages

       Respondent proffers that petitioner should be awarded $87,638.00 in past and future lost

wages. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $235,138.00, in the form of

a check payable to petitioner.

Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Pamela A. Stricker:                          $235,138.00


                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     DARRYL R. WISHARD
                                                     Assistant Director
                                                     Torts Branch, Civil Division

1Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                2
                                s/ Steven C. Santayana
                                STEVEN C. SANTAYANA
                                Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Tel: (202) 451-7675
                                steven.c.santayana@usdoj.gov

Dated: September 27, 2022




                            3